Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Species A (i.e., a single and specific cyclic peptide as SEQ ID NO: 3); and Species B (i.e., a single and specific use as treating and/or preventing alopecia) in the reply filed on April 20, 2022, is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Please note that after the Examiner’s search, Species A has been expanded to include a derivative of SEQ ID NO: 3 where the C-terminus is amidated.  Thus, claim 25 is rejoined and examined herewith.

Status of Claims
Claims 1-22 were originally filed on January 17, 2020. 
The amendment received on June 1, 2020, canceled claims 1-15 and 21-22; amended claim 16; and added new claims 23-34.
Claims 16-20 and 23-34 are currently pending and claims 16-17, 19, 23-25, 29-30, and 33-34 are under consideration as claims 18, 20, 26-28, and 31-32 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on April 20, 2022.

Priority
The present application is a divisional of U.S. Application No. 15/122,753 filed August 31, 2016, which claims status as a 371 (National Stage) of PCT/JP2016/065839 filed May 27, 2016, and claims priority under 119(a)-(d) to Japanese Application No. 2015-110622 filed on May 29, 2015. 
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d) for Japanese Application No. 2015-110622, which papers have been placed of record in the file of U.S. Application No. 15/122,753.  Please note that the Japanese application is in a foreign language and therefore cannot be reviewed.  

Information Disclosure Statement
 The information disclosure statements (IDSs) submitted on June 1, 2020; and April 20, 2022, are being considered by the examiner. 

Sequence Interpretation/Claim Interpretation

The Office interprets claims comprising SEQ ID NOs: in the following manner: “comprising a sequence of SEQ ID NO: 1” requires only a 2mer of SEQ ID NO: 1, “comprising the sequence of SEQ ID NO: 1” requires the full-length sequence with 100% identity to SEQ ID NO: 1 with any N-/C-terminal additions or any 5’/3’ additions, “consisting of SEQ ID NO: 1” requires the full-length sequence with 100% identity to SEQ ID NO: 1 and the same length as SEQ ID NO: 1, and “selected from the group consisting of SEQ ID NOs: 1, 2, and 3” requires the full-length sequence with 100% identity to SEQ ID NOs: 1, 2, or 3 and the same length as SEQ ID NOs: 1, 2, or 3.
Please note that the Examiner is interpreting the scope of claims 16 and 24 as open-ended requiring 100% identity to the amino acid sequence of Formula I but where the cyclic peptide is limited to a length of 17 amino acid residues in light of the claim limitation, “wherein said amino acid sequences does not have a peptide bond that is not between the amino acids constituting said amino acid sequence.”  This claim limitation is interpreted such that the only peptide bonds present in the claimed cyclic peptide are located between the 17 amino acid residues.  As such, the claimed cyclic peptide does not encompass any N-/C-terminal additions.  However, the claimed cyclic peptide does encompass a derivative thereof but the derivative cannot include additional amino acid residues at the N-/C-terminals that are linked via a peptide bond.  
Additionally, regarding whether the claimed invention is directed to patent eligible subject matter, it is noted that if there is a change in at least one characteristic as compared to the counterpart, and the change came about or was produced by applicant’s efforts or influences, then the change will generally be considered a markedly different characteristic such that the claimed product is not a product of nature exception.  Such a change in at least one characteristic has been demonstrated by Applicants.   The data provided in the instant specification starting at paragraph [0139] demonstrates that the claimed cyclic peptide (B ring), which has the amino acid sequence of SEQ ID NO: 3 or 15 thereby constituting a naturally occurring fragment of a larger protein; namely, the human natriuretic peptide B (See UniProt Database, Accession No. P16860, 12 pages (1990)), exhibits a markedly different characteristic than its natural counterpart.  More specifically, claimed SEQ ID NO: 3 exhibited faster-acting and longer-lasting effects as well as more potent antipruritic effect as compared with the BNP gel formulation (i.e., the full length protein) (See instant specification, paragraph [0154]).  For example, in Table 1, cases D1 to D6 all experienced reduced symptoms of dermatitis (see the post-application symptoms versus the pre-application symptoms) (e.g., D1 exhibited pre-application symptoms considered severe and post-application symptoms as moderate when SEQ ID NO: 3 was administered whereas when the full-length protein was administered the post-application symptoms remained severe).  Such a reduction in symptoms constitutes a change in at least one characteristic as compared to the counterpart, and the change came about or was produced by applicant’s efforts or influences.  Therefore, the claimed cyclic peptide is not a product of the nature exception and exhibits a markedly different characteristic than its natural counterpart, and thus, the instantly claimed method does not recite a judicial exception.  Accordingly, the claimed method is considered patent eligible subject matter given that the answer to Step 2A, Prong One is NO. 

Claim Objections
Claim 16 is objected to because of the following informalities:  claim 16 depicts an amino acid sequence of Formula I without a sequence identifier.  Pursuant to MPEP 2422 and 37 CFR 1.821(a), any amino acid sequence with at least 4 defined amino acids in length requires a sequence identifier.  Additionally, please update the Sequence Listing if necessary.  Appropriate correction is required.

Claim 23 is objected to because of the following informalities: claim 23 recites, “wherein X1-X12 are selected from the group consisting of following (1) – (12)”.  It is respectfully requested that claim 2 recites, “wherein X1-X12 are selected from the group consisting of the following (1) – (12)” in order to be grammatically correct.  Appropriate correction is required.

Claim 25 is objected to because of the following informalities: claim 4 recites, “…capable of replacing a hydrogen atom, hydroxyl group, carboxy group, amino group or imino group in the cyclic peptide.”  It is respectfully requested that claim 4 recites, “…capable of replacing a hydrogen atom, a hydroxyl group, a carboxy group, an amino group or an imino group in the cyclic peptide” in order to be grammatically correct.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 16-17, 19, 23-25, 29-30, and 33-34 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the treatment of alopecia by applying an external preparation comprising a cyclic peptide having an amino acid sequence of SEQ ID NO: 3 to affected skin or mucosa of a subject in need thereof, does not reasonably provide enablement for the (1) prevention of alopecia by applying an external preparation comprising a cyclic peptide having an amino acid sequence of SEQ ID NO: 3 to skin or mucosa of a subject in need thereof; and (2) treatment of alopecia by applying an external preparation comprising a cyclic peptide having an amino acid sequence of SEQ ID NO: 3 to unaffected skin or mucosa of a subject in need thereof.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims. 
As stated in MPEP §2164.01(a), “there are many factors to consider when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any experimentation is ‘undue’.”  These factors include, but are not limited to:
1.         The breadth of the claims;
2.         The nature of the invention;
3.         The state of the prior art;
4.         The level of skill in the art;
5.         The level of predictability in the art;
6.         The amount of direction provided by the inventor;
7.         The presence or absence of working examples;
8.         The quantity of experimentation necessary needed to make or use the invention based on the disclosure.
See In re Wands USPQ 2d 1400 (CAFC 1988).
The eight In re Wands factors are applied to Claims 16-17, 19, 23-25, 29-30, and 33-34 as follows:

The Breadth of the Claims and The Nature of the Invention
Although addressing that the subject is suffering from alopecia or at risk of suffering from alopecia in claim 16 by applying an external preparation comprising a cyclic peptide having an amino acid sequence of SEQ ID NO: 3 (hereinafter referred to as the “external preparation”) to skin or mucosa of a subject in need thereof, Applicants do not provide any evidence in the specification that the external preparation can prevent alopecia or any evidence that the external preparation can treat alopecia when applied to unaffected skin or mucosa.  The Specification fails to define what constitutes treatment and/or prevention of alopecia.  As such, as discussed in the “Claim Interpretation” section above, the plain and ordinary meaning the of terms apply.  Treating is defined as giving medical aid to someone or to give medical aid to counteract a disease or condition (See “Treat”, The Free Dictionary, available online at www.thefreedictionary.com/treat, 11 pages (accessed on 5/12/22) at pg. 1).  Preventing is defined as to stop something from happening (See “Prevent”, Macmillan Dictionary, available online at www.macmillandictionary.com/us/dictionary/american/prevent, 6 pages (accessed on 5/12/22) at pg. 2).  As such, prevention encompasses 100% prevention whereas treatment encompasses improvement, reduction, or alleviation.  Accordingly, claims 16-17, 19, 23-25, 29-30, and 33-34 are unduly broad with respect to preventing alopecia and with respect to treating alopecia by applying the external preparation to unaffected skin or mucosa of a subject.

The State of the Prior Art
 It is noted that there is currently no prior art that teaches applying the external preparation to skin or mucosa of a subject in order to prevent alopecia.  However, the state of the art teaches that prevention of alopecia is not currently available and/or demonstrates the unpredictability for the prevention of alopecia.  
The Family Doctor article teaches that alopecia cannot be prevented or avoided (See “Alopecia Areata (AA)”, Familydoctor.org, available online at https://familydoctor.org/condition/alopecia-areata/#:~:text=The%20condition%20cannot%20be%20prevented,family%20history%20of%20alopecia%20areata, 4 pages (2021) at pg. 3, 2nd paragraph).  Similarly, although Vining teaches that seeking early treatment is key to preventing baldness, there is a point where it is not treatable (See Vining, A., “Is Baldness Preventable,” WebMD, available online at https://www.webmd.com/connect-to-care/hair-loss/is-baldness-preventable, 7 pages (accessed on 5/12/22) at pg. 1, 1st paragraph and pg. 2, 3rd paragraph).  However, Vining also teaches that the majority of baldness is caused by genetics, usually known as male-pattern baldness and female-pattern baldness, and cannot be prevented (See Vining article, pg. 2, 4th paragraph).  This type of hair loss is called androgenic alopecia, which is a genetic condition (See Vining article, pg. 2, 4th paragraph).  While androgenic alopecia cannot be prevented, it can be treated and its progression can be slowed (See Vining article, pg. 2, 4th paragraph).  The good news is that when someone has alopecia areata, their hair can grow back even after it has fallen out  (See Vining article, pg. 3, 2nd paragraph).  So while hair loss from alopecia areata cannot be prevented, it can be treated (See Vining article, pg. 3, 2nd paragraph).  Therefore, hair loss not due to a genetic condition, can likely be prevented if treated early according to Vining.  Furthermore, teaches that alopecia areata is a common autoimmune disorder that often results in unpredictable hair loss (See McIntosh, J., “What’s to know about alopecia areata,” Medical News Today, available online at https://www.medicalnewstoday.com/articles/70956, 19 pages (2017) at pg. 1, 1st paragraph).  McIntosh teaches that there is no cure, but there are some forms of treatment that can help hair re-grown more quickly (See McIntosh article, pg. 3, 1st paragraph).  Known medications may help with the re-growth of hair, but they cannot prevent the formation of new bald patches (See McIntosh article, pg. 3, last paragraph to pg. 3, 1st paragraph).  Therefore, the state of the art demonstrates that preventing alopecia is not yet achievable.  
Endo examined the effects of human ANP (1-28), human BNP-32, and human CNP-22 as a gel or ointment for the treatment of various types of alopecia including alopecia areata, androgenetic alopecia, postpartum alopecia, female pattern alopecia, alopecia pityroides, and senile alopecia (See Endo US Publication No. 2012/0238498 A1 at paragraph [0371], [0374], [0385]).  Example 4 discusses a number of case subjects evaluating whether the application of one of the NP peptides was able to treat, improve, and/or reduce signs and symptoms of alopecia.  However, none of the case subjects are indicative of 100% prevention of any type of alopecia.  Although there are case subjects that exhibited reduced hair loss and improved hair growth thereby constituting treatment of alopecia, e.g., Cases B1, B2, and B3 (See Endo specification, paragraph [0435], [0437], [0439]; Table 3-1).  In fact, Case B3 demonstrates that prevention is not possible.  Endo teaches that after application of the BNP gel was stopped after 14 days, there was no recurrence for 4 months, but a new bald area occurred in another place at the time of a school entrance examination when 4 months had elapsed (See Endo specification, paragraph [0439]) thereby demonstrating that application of the external preparation to one site does not impact the treatment and/or prevention of alopecia at another site.  Therefore, although Endo demonstrates that application of a NP peptide treats alopecia, there is no indication that application of a NP peptide prevents alopecia.  
Therefore, although finding treatment and/or prevention for alopecia is important, the state of the art requires vast amounts of data, including analysis of the efficacy of the external preparation on the prevention of alopecia or on the treatment of alopecia by applying the external preparation to unaffected skin or mucosa, producing animal models based on this analysis, in vitro and in vivo experiments, and phase 0, I, II, III, and IV clinical trials.

The Level of Skill in the Art
Practitioners in this art (medical clinicians, pharmacists, doctors and/or pharmaceutical chemists) would presumably be highly skilled in the art for prevention of alopecia in a subject.

The Level of Predictability in the Art
The instant claimed invention is highly unpredictable.  If one skilled in the art cannot readily anticipate the effect of a change within the subject matter to which that claimed invention pertains (i.e., applying the external preparation to skin or mucosa of a subject at risk of suffering from alopecia or applying the external preparation to unaffected skin or mucosa of a subject suffering from alopecia), then there is a lack of predictability in the art.  Moreover, it is noted that the pharmaceutical art is unpredictable, requiring each embodiment to be individually assessed for physiological activity.  The court has indicated that the more unpredictable an area is, the more specific enablement is necessary in order to satisfy the statute.  (See In re Fisher, 427 F.2d 833, 166 USPQ 18 (CCPA 1970)).  This is because it is not obvious from the disclosure of one species, what other species will work.  
In the instant case, Applicants do not demonstrate that the external preparation applied to skin or mucosa of a subject at risk of suffering from alopecia is an effective therapy.  Similarly, Applicants do not demonstrate that the external preparation applied to unaffected skin or mucosa of a subject suffering from alopecia is an effective therapy.  Rather, Applicants only demonstrate that the external preparation applied directly to affected skin of a subject already suffering from alopecia is capable of treating, improving, and/or reducing alopecia at the affected skin site (See Tables 20-22; Tables on pages 82-94), and fails to demonstrate that the external preparation prevents alopecia in a subject (i.e., applied to skin of a subject not yet suffering from alopecia in order to prevent alopecia) and fails to demonstrate that the external preparation treats alopecia when applied to unaffected skin or mucosa of a subject suffering from alopecia.  Applicants appear to rely on the assumption that by providing evidence that the external preparation treats/improves/reduces alopecia on an affected skin site of a subject would exhibit similar intended results for the prevention of alopecia and/or treatment of alopecia when the external preparation is applied to an unaffected skin site of a subject suffering from alopecia.  However, such an assumption cannot be made because there is no indication that the external preparation would exhibit such results. Additionally, since the Specification fails to demonstrate any data or evidence that the claimed external preparation prevents alopecia or treats alopecia when the external preparation is applied to unaffected skin or mucosa of a subject, there would be no way of determining without undue experimentation whether the external preparation exhibits such a desired result. Without more experimentation demonstrating the efficacy of the claimed external preparation in preventing alopecia or treating alopecia when the external preparation is applied to unaffected skin or mucosa of a subject, the level of unpredictability remains high.  Therefore, it is unpredictable that the claimed external preparation will prevent alopecia in a subject or treat alopecia when the external preparation is applied to unaffected skin or mucosa of a subject. 

The Amount of Direction Provided by the Inventor and 
The Presence or Absence of Working Examples
The specification does not enable any person skilled in the art to which it pertains (i.e. applying the external preparation to skin or mucosa of a subject at risk of suffering from alopecia or applying the external preparation to unaffected skin or mucosa of a subject suffering from alopecia) to make and/or use the invention commensurate in scope with the claims.  There is a lack of adequate guidance from the specification or prior art with regard to the actual prevention of alopecia by applying to skin or mucosa of a subject the external preparation, or the actual treatment of alopecia when applied to unaffected skin or mucosa of a subject suffering from alopecia.  Applicants fail to provide the guidance and information required to ascertain where the claimed external preparation will be effective against preventing alopecia or treating alopecia when applied to unaffected skin or mucosa of a subject suffering from alopecia without resorting to undue experimentation.  Applicant's limited disclosure is noted but is not sufficient to justify claiming prevention of alopecia or treatment of alopecia when applied to unaffected skin or mucosa of a subject suffering from alopecia.  
Absent a reasonable a priori expectation of success for using the external preparation to prevent alopecia or treat alopecia when the external preparation is applied to unaffected skin or mucosa of a subject, one skilled in the art would have to extensively test the external preparation’s efficacy in preventing alopecia in vitro and/or in vivo.  Similarly, one skilled in the art would have to extensively test the external preparation’s efficacy in treating alopecia when applied to unaffected skin or mucosa of a subject suffering from alopecia.  Since each prospective embodiment, and indeed future embodiments as the art progresses, would have to be empirically tested, and those which initially failed tested further, an undue amount of experimentation would be required to practice the invention as it is claimed in its current scope, because the specification provides inadequate guidance to do otherwise.
The amount of direction or guidance regarding preventing alopecia or treating alopecia when applied to unaffected skin or mucosa of a subject suffering from alopecia presented in the specification is very limited.  The Specification discloses working examples where the external preparation was applied directly to the affected skin of subjects already suffering from alopecia and demonstrated the treatment, improvement, and/or reduction of alopecia (See Specification, Tables 20-22; Table on pages 82-94).  In these examples, application of the external preparation directly to the affected site improved alopecia by reducing hair falling and thinning and stimulated hair growth.  The specification indicates that the effects of the external preparation prevented hair loss at the applied site (See specification, paragraph [0222]).  However, as noted in “Breadth of the Claims and Nature of the Invention" Section, prevention encompasses 100% prevention, i.e., preventing alopecia from occurring or stopping it before it occurs.  As such, experiments used in the specification are indicative of treatment, improvement, and/or reduction of alopecia at affected skin sites but not prevention of alopecia (i.e., 100% prevention of alopecia).  It is further noted that Applicants provide no data, examples, figures, etc. demonstrating that the claimed external preparation is capable of preventing alopecia or treating alopecia when applied to unaffected skin or mucosa of a subject suffering from alopecia.  In the absence of such information, a person of ordinary skill in the art would reasonably require an undue quantity of experimentation.

The Quantity of Experimentation Necessary 
In light of the unpredictability surrounding the claimed subject matter, the undue breadth of the claimed invention’s intended use, and the lack of adequate guidance, one wishing to practice the presently claimed invention would be unable to do so without engaging in undue experimentation. One wishing to practice the presently claimed invention would have to produce additional data and experimentation to determine whether the claimed external preparation is capable of preventing alopecia or treating alopecia when applied to unaffected skin or mucosa of a subject suffering from alopecia.
Furthermore, a person of skill in the art would require an undue quantity of experimentation to determine if the claimed external preparation prevents alopecia [see “Breadth of Claims” and “The Nature of the Invention” sections] where preventing encompasses 100% prevention, given the complexity and diversity of alopecia, as well as the lack of established benchmarks in the art known at the time of this application where alopecia is prevented by applying the claimed external preparation, alone or in combination with the additional agents.  Similarly, a person of skill in the art would require an undue quantity of experimentation to determine if the claimed external preparation treats alopecia when the external preparations is applied to unaffected skin or mucosa of a subject already suffering from alopecia, given the complexity and diversity of alopecia, as well as the lack of established benchmarks in the art known at the time of this application where alopecia is treated by applying the claimed external preparation to unaffected skin or mucosa, alone or in combination with the additional agents.  Additionally, given that the Specification is silent as to the how the external preparation functions so as to prevent alopecia or treat alopecia when the external preparation is applied to unaffected skin or mucosa, a person of skill in the art would be required an undue quantity of experimentation because a person of skill in the art would be required to conduct numerous animal models and then clinical trials to ensure efficacy of the external preparation.

Conclusion of 35 U.S.C. 112(a) (Enablement) Analysis 

MPEP §2164.01(a), 4th paragraph, provides that, “A conclusion of lack of enablement means that, based on the evidence regarding each of the above factors, the specification, at the time the application was filed, would not have taught one skilled in the art how to make and/or use the full scope of the claimed invention without undue experimentation.  In re Wright, 999 F.2d 1157, 1562; 27 USPQ2d 1510, 1513 (Fed. Cir. 1993).
Genentech Inc. v. Novo Nordisk A/S, 42 USPQ2d 1001, 1005 (CA FC), states that, “[p]atent protection is granted in return for an enabling disclosure of an invention, not for vague intimations of general ideas that may or may not be workable,” citing Brenner v. Manson, 383 U.S. 519, 536 (1966) (stating, in the context of the utility requirement, that “a patent is not a hunting license.  It is not a reward for search, but compensation for its successful conclusion”).  The Genentech decision continued, “tossing out the mere germ of an idea does not constitute enabling disclosure.  While every aspect of a generic claim certainly need not have been carried out by an inventor, or exemplified in the specification, reasonable detail must be provided in order to enable members of the public to understand and carry out the invention.”  Id. at p. 1005.
After applying the Wands factors and analysis to Claims 16-17, 19, 23-25, 29-30, and 33-34, in view of the applicant’s entire disclosure, and considering the In re Wright, In re Fisher and Genentech decisions discussed above, it is concluded that the practice of the invention as claimed in Claims 16-17, 19, 23-25, 29-30, and 33-34 would not be enabled by the written disclosure excluding that of treating alopecia by applying the external preparation to affected skin of a subject.  Therefore, Claims 16-17, 19, 23-25, 29-30, and 33-34, are rejected under 35 U.S.C. §112(a) for failing to disclose sufficient information to enable a person of skill in the art to apply the external preparation to a subject at risk of suffering from alopecia or to apply the external preparation to unaffected skin of a subject suffering from alopecia.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 25 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  Claim 25 recites “wherein the derivative is substituted by a substituent which is capable of replacing a hydrogen atom, hydroxyl group, carboxy group, amino group or imino group in the cyclic peptide.”  However, the cyclic peptide recited in claims 1-3 does not contain an imino acid, i.e., a molecule with both imine (>C=NH) and carboxylic (-COOH) functional groups attached to the same carbon atom (See Biology Online, “Imino Acid,” available online at https://www.biology-online.org/dictionary/Imino_acid, 3 pages (accessed on 1/22/19)).  For example, proline is considered an imino acid (See Biology Online reference, pg. 2).  Since the cyclic peptide does not contain a proline residue, it is unclear how the derivative is substituted by a substituent that is capable of replacing an imino group in the cyclic peptide.  Such a modification would be impossible without the presence of proline or another non-natural amino acid.  Therefore, an ordinary skilled artisan would be unable to ascertain the metes and bounds of the presently claimed invention with respect to where the derivative results in the replacement of an imino group of the cyclic peptide.
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a). 
103 - KSR Examples of 'Rationales' Supporting a Conclusion of Obviousness(Consistent with the "Functional Approach" of Graham) 
Further regarding 35 USC 103(a) rejections, the Supreme Court in KSR International Co. v. Teleflex Inc., 550 U.S. 398, 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007) (KSR) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper "functional approach" to the determination of obviousness as laid down in Graham. The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit.
Exemplary rationales that may support a conclusion of obviousness include: 
(A) Combining prior art elements according to known methods to yield predictable results; 
(B) Simple substitution of one known element for another to obtain predictable results; 
(C) Use of known technique to improve similar devices (methods, or products) in the same way;
(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; 
(E) "Obvious to try" - choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; 
(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; 
(G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention. 
Note that the list of rationales provided is not intended to be an all-inclusive list. Other rationales to support a conclusion of obviousness may be relied upon by Office personnel.
Also, a reference is good not only for what it teaches by direct anticipation but also for what one of ordinary skill in the art might reasonably infer from the teachings. (In re Opprecht 12 USPQ 2d 1235, 1236 (Fed Cir. 1989); In re Bode 193 USPQ 12 (CCPA) 1976).

Claims 16-17, 19, 23-25, 29-30, and 33-34 are rejected under 35 U.S.C. 103 as being unpatentable over Endo US Publication No. 2012/0238498 A1 published on September 20, 2012. 
Determination of the Scope and Content of the Prior Art (MPEP §2141.01)
	For claims 16, 19, 23-24, 30, and 33-34, with respect to a method of using an external preparation by applying the external preparation to skin and/or mucosa of a subject where the external preparation comprises a cyclic peptide having the amino acid sequence of SEQ ID NO: 3 as an amino acid sequence expressed by the Formula I as recited in instant claims 16 and 23-34; with respect to where the method is for treating alopecia as recited in instant claim 19; with respect to where the external preparation is an alopecia therapeutic as recited in instant claim 30; with respect to where the external preparation is a liquid, ointment, or liquid as recited in instant claim 33; and with respect to where the external preparation is used as a pharmaceutical product as recited in instant claim 34:
	Endo teaches a treatment agent containing a natriuretic peptide (NP) as an active ingredient that improves alopecia, and thus, the treatment agent is useful as a very effective treatment drug for alopecia (See Endo specification, paragraph [0157]-[0163], [0165], [0243], [0303], [0309]-[0310]) whereby the treatment agent constitutes an alopecia therapeutic as recited in instant claim 30 and constitutes a pharmaceutical product as recited in instant claim 34.  In particular, when the NP is CNP or BNP, the amount of hair failing out decreases dramatically about 3 days after application, hair grows with application once or twice a day for 1 week to 2 weeks, and in many cases the skin becomes difficult to see after application for 4 weeks (See Endo specification, paragraph [0166]).  Endo also teaches that the NP can be a chimeric NP of 2 or more NPs selected from ANP, BNP, and CNP where the chimeric peptide forms a cyclic structure via an intramolecular disulfide bond and where one of these chimeric peptides is SEQ ID NO: 69 (See Endo specification, paragraph [0289]-[0290], [0299]) thereby constituting where the NP peptide has a disulfide bond between two cysteine residues as recited in instant claim 16.  Endo teaches that these chimeric peptides will have properties in common with ANP, BNP, and CNP (See Endo specification, paragraph [0299]).  When comparing Endo’s SEQ ID NO: 69 with instant SEQ ID NO: 3, there is 100% identity where the amino acid sequences does not have a peptide bond that is not between the amino acids constituting the amino acid sequence.  Thus, Endo’s SEQ ID NO: 69 constitutes a cyclic peptide as recited in instant claims 16 and 23-24.  Moreover, Endo teaches that the treatment agent can in the dosage form of an external preparation such as a gel, an ointment or a liquid (See Endo specification, paragraph [0317]) thereby constituting an external preparation comprising the NP peptide wherein the external preparation is a gel, ointment, or liquid as recited in instant claims 16 and 33.  The external preparation can be directly applied, sprayed, or put as a patch onto a required site of the skin (See Endo specification, paragraph [0318], [0320]) thereby constituting where the external preparation is applied to affected skin of a subject as recited in instant claim 16.  Therefore, the teachings of Endo as a whole suggest the claim limitations as recited in instant claim 16 and 23-24.

	For claim 17, with respect to where the external preparation is applied to the nasal mucosa:
	As discussed supra, Endo teaches applying an external preparation containing a NP peptide such as SEQ ID NO: 69 (i.e., instant SEQ ID NO: 3) directly to a required site as a gel, ointment, or liquid in order to treat or prevent alopecia.  One of the types of alopecia to be treated includes cancer chemotherapy drug-induced alopecia where alopecia is a side effect of anticancer treatment with a cancer chemotherapy drug (See Endo specification, paragraph [0016], [0157], [0243]).  The shock to the patient caused by loss of hair in all areas including not only the head but also the eyebrows, eyelashes, nasal hair, underarm hair, and pubic hair is profound even if it is explained in advance (See Endo specification, paragraph [0016]).  Moreover, Endo teaches that the dosage form of the external preparation can be a spray (See Endo claim 23).  Given that the external preparation is applied directly to the site in need of treatment and cancer chemotherapy drug-induced alopecia is one type of alopecia to be treated, application of the external preparation intranasally thereby necessarily encompassing application to the nasal mucosa would be suggested by the teachings of Endo. 

	For claim 25, with respect to where the cyclic peptide is a derivative wherein the derivative is substituted by a substituent which is capable of replacing a hydrogen atom, hydroxyl group, carboxy group or an amino group in the cyclic peptide:
	Endo teaches that the NP peptide as the therapeutic agent includes derivatives of the chimeric peptides discussed supra (See Endo specification, paragraph [0298]).  The derivative includes where the C-terminal has been amidated or methoxylated, where PEG has been added, where a sugar chain has been added, where an alkyl chain has been added, or where a fatty acid has been added to the chimeric NP peptide (See Endo specification, paragraph [0298]).  Therefore, the teachings of Endo suggest modifying the chimeric cyclic peptide by replacing a hydrogen atom, hydroxyl group, carboxyl group, or an amino group as recited in instant claim 25.

	For claim 29, with respect to where the external preparation is a bath agent or a body-cleansing agent:
	Endo teaches that when the skin external preparation can be in the form of a liquid washing agent (i.e., a body-cleansing agent) or a bath agent (See Endo specification, paragraph [0359]).  Moreover, Endo claims where the treatment agent for alopecia is in a dosage form of an ointment, a gel, a liquid, a foam, a shampoo, a treatment, a scalp treatment or a tonic (See claim 23) thereby encompassing a bath agent, a body-cleansing agent or a hair-cleansing agent.  Therefore, the teachings of Endo satisfy the claim limitation as recited in instant claim 29.

Ascertainment of the Difference Between Scope of the Prior Art and the Claims (MPEP §2141.012)
	Endo does not expressly teach a specific embodiment of a method of using an external preparation by applying the external preparation comprising instant SEQ ID NO: 3 to skin of a subject in need thereof as recited in instant claim 16.  However, the teachings of Endo cure this deficiency by constituting some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention pursuant under KSR. 
	Endo does not expressly teach a specific embodiment where the external preparation is applied to mucosa where the mucosa is nasal mucosa as recited in instant claim 17.  However, the teachings of Endo cure this deficiency by constituting some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention pursuant under KSR.
	Endo does not expressly teach a derivative of the cyclic peptide where the derivative is substituted by a substituent which is capable of replacing a hydrogen atom, hydroxyl group, carboxy group or an amino group in the cyclic peptide as recited in instant claim 25.  However, the teachings of Endo cure this deficiency by constituting the use of a known technique to improve similar devices (methods, or products) in the same way and/or the application of a known technique to a known device (method, or product) ready for improvement to yield predictable results and/or some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention pursuant under KSR.

Finding of Prima Facie Obviousness Rationale and Motivation (MPEP §2142-4143)
	With respect to a specific embodiment of a method of using an external preparation by applying the external preparation comprising instant SEQ ID NO: 3 to skin of a subject in need thereof as recited in instant claim 16, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to follow the teachings of Endo and apply an external preparation in the form of an ointment, gel or liquid comprising a cyclic chimeric peptide having the amino acid sequence of instant SEQ ID NO: 3 to the affected area on the skin of a subject in need of treatment of alopecia.  One of ordinary skill in the art at the time the invention was made would have been motivated to do so because applying an external preparation containing chimeric NP peptides such as instant SEQ ID NO: 3 in the form of an ointment, gel or liquid was known to dramatically decrease the amount of hair failing out after about 3 days after application, initiate hair growth after application once or twice a day for 1 week to 2 weeks, and in many cases, reduce the appearance of the skin after application for 4 weeks as taught by Endo.  One of ordinary skill in the art at the time the invention was made would have had a reasonable expectation of success given that the external preparation containing chimeric NP peptides in the form of an ointment, gel or liquid of Endo were used for treating alopecia, and therefore, applying the external preparation containing instant SEQ ID NO: 3 as the chimeric NP peptide to the affected area on the skin of a subject would support the treatment of alopecia in the subject by constituting some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention pursuant under KSR. 

	With respect to a specific embodiment where the external preparation is applied to mucosa where the mucosa is nasal mucosa as recited in instant claim 17, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to follow the teachings of Endo and apply an external preparation in the form of a spray comprising a cyclic chimeric peptide having the amino acid sequence of instant SEQ ID NO: 3 to an affected area such as the nasal mucosa of a subject in need of treatment of cancer chemotherapy drug-induced alopecia.  One of ordinary skill in the art at the time the invention was made would have been motivated to do so because applying an external preparation containing chimeric NP peptides such as instant SEQ ID NO: 3 in the form of a spray was known to dramatically decrease the amount of hair failing out after about 3 days after application, initiate hair growth after application once or twice a day for 1 week to 2 weeks, and in many cases, reduce the appearance of the skin after application for 4 weeks as taught by Endo; and because the external preparation was known to treat cancer chemotherapy drug-induced alopecia as taught by Endo.  One of ordinary skill in the art at the time the invention was made would have had a reasonable expectation of success given that the external preparation containing chimeric NP peptides in the form of a spray of Endo were used for treating cancer chemotherapy drug-induced alopecia, and therefore, applying the external preparation containing instant SEQ ID NO: 3 as the chimeric NP peptide to the affected area such as the nasal mucosa of a subject would support the treatment of cancer chemotherapy drug-induced alopecia in the subject by constituting some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention pursuant under KSR. 

With respect to a derivative of the cyclic peptide where the derivative is substituted by a substituent which is capable of replacing a hydrogen atom, hydroxyl group, carboxy group or an amino group in the cyclic peptide as recited in instant claim 25, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to follow the teachings of Endo and apply an external preparation in the form of an ointment, gel or liquid comprising a derivative of a cyclic chimeric peptide having the amino acid sequence of instant SEQ ID NO: 3 to the affected area on the skin of a subject in need of treatment of alopecia wherein the derivative includes where the C-terminal has been amidated or methoxylated, where PEG has been added, where a sugar chain has been added, where an alkyl chain has been added, or where a fatty acid has been added to the chimeric NP peptide.  One of ordinary skill in the art at the time the invention was made would have been motivated to do so because applying an external preparation containing a derivative of a chimeric NP peptide such as instant SEQ ID NO: 3 in the form of an ointment, gel or liquid was known to dramatically decrease the amount of hair failing out after about 3 days after application, initiate hair growth after application once or twice a day for 1 week to 2 weeks, and in many cases, reduce the appearance of the skin after application for 4 weeks wherein the derivative includes where the C-terminal has been amidated or methoxylated, where PEG has been added, where a sugar chain has been added, where an alkyl chain has been added, or where a fatty acid has been added to the chimeric NP peptide as taught by Endo.  One of ordinary skill in the art at the time the invention was made would have had a reasonable expectation of success given that the external preparation containing chimeric NP peptides in the form of an ointment, gel or liquid of Endo were used for treating alopecia, and therefore, applying the external preparation containing a derivative of instant SEQ ID NO: 3 where the C-terminal has been amidated or methoxylated, where PEG has been added, where a sugar chain has been added, where an alkyl chain has been added, or where a fatty acid has been added as the chimeric NP peptide to the affected area on the skin of a subject would support the treatment of alopecia in the subject by constituting some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention pursuant under KSR. 

From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEA D' AMBROSIO whose telephone number is (571)270-1216.  The examiner can normally be reached on M-F 11:00 to 8:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on 571-272-5548.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/THEA D' AMBROSIO/Primary Examiner, Art Unit 1654